FILED
                            NOT FOR PUBLICATION                              JUL 13 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEVIN REID,                                       No. 10-16543

              Petitioner - Appellant,             D.C. No. 2:07-cv-01409-RSL-
                                                  JLW
  v.

D. K. SISTO,                                      MEMORANDUM *

              Respondent - Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Robert S. Lasnik, Chief District Judge, Presiding

                              Submitted July 12, 2011 **


Before: SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Kevin Reid appeals pro se the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We assume there is jurisdiction, and consider Reid’s contention that the

Governor’s 2005 decision to deny him parole was not supported by “some

evidence” and therefore violated his due process rights. The only federal right at

issue in the parole context is procedural, and the only proper inquiry is what

process the inmate received, not whether the state court decided the case correctly.

Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011); Roberts v. Hartley, 640 F.3d
1042, 1045-47 (9th Cir. 2011) (applying Cooke). Because Reid raises no federal

procedural challenges, we affirm.

      AFFIRMED.




                                          2                                      10-16543